    Case 1:18-cv-09183-NLH Document 10 Filed 05/27/20 Page 1 of 7 PageID: 75



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
___________________________________
                                    :
ESAIAS J. TUCKER,                   :
                                    :
          Petitioner,               :    Civ. No. 18-9183 (NLH)
                                    :
     v.                             :    OPINION
                                    :
WARDEN,                             :
                                    :
          Respondent.               :
___________________________________:
APPEARANCES:

Esaias J. Tucker
21683-017
FCI Bennettsville
P.O. Box 52020
Bennettsville, SC 08640

       Petitioner Pro se

Craig Carpenito, United States Attorney
Jessica R. O’Neill, AUSA
Office of the U.S. Attorney
401 Market St., 4th Floor
Camden, NJ 08101

       Counsel for Respondent

HILLMAN, District Judge

       Petitioner Esaias Tucker, a/k/a “Scoo Boo,” a prisoner

presently confined at FCI Bennettsville, South Carolina, 1 filed

this petition for writ of habeas corpus under 28 U.S.C. § 2241,

arguing that his sentence is invalid in light of Mathis v.



1 Petitioner was confined in FCI Fort Dix, New Jersey when he
filed this petition. The Court retains jurisdiction in spite of
Petitioner’s transfer.
     Case 1:18-cv-09183-NLH Document 10 Filed 05/27/20 Page 2 of 7 PageID: 76



United States, 136 S. Ct. 2243 (2016).           ECF No. 1.     Respondent

filed a motion to dismiss arguing that the Petition should be

dismissed for lack of jurisdiction.           ECF No. 9.    Petitioner did

not file opposition to the motion to dismiss.             The Motion is now

ripe for disposition.        For the reasons that follow, the Court

will grant the motion to dismiss.

I.     BACKGROUND

        Petitioner was arrested and charged in the United States

District Court for the Northern District of Florida with

conspiracy to distribute crack cocaine, 18 U.S.C. §§

841(b)(1)(A)(ii)-(iii), and distribution of crack cocaine, 18

U.S.C. §§ 841(a)(1), 841(b)(1)(A)(ii)-(iii).            United States v.

Tucker, No. 4:12-cr-00046 (N.D. Fl. July 10, 2012) (ECF No. 1).

Petitioner pled guilty to these charges on October 30, 2012.

Tucker, No. 4:12-cr-00046 (N.D. Fl. July 10, 2012) (ECF No. 18).

        Petitioner was sentenced on January 29, 2013.           Tucker, No.

4:12-cr-00046 (N.D. Fl. Jan. 29, 2013) (ECF No. 25).              The

“sentencing court determined that Petitioner was subject to a

mandatory minimum sentence of 20 years of incarceration based on

a prior conviction in the Florida state court for a drug

offense.      Petitioner’s counsel did not object to the use of that

prior conviction at sentencing.”            ECF No. 9-1 at 6; ECF No. 9-2

at 6-8.      “[T]he sentencing court found that Petitioner was

subject to a statutory sentencing enhancement, increasing the

                                        2
  Case 1:18-cv-09183-NLH Document 10 Filed 05/27/20 Page 3 of 7 PageID: 77



mandatory minimum sentence from 10 years to 20 years.”           ECF No.

9-1 at 6.    The guideline range was adjusted from 168-210 months

to the mandatory minimum 240 months.        ECF No. 9-2 at 8.

Petitioner was sentenced to 240 months on each count to run

concurrently.    Tucker, No. 4:12-cr-00046 (N.D. Fl. Jan. 30,

2013) (ECF No. 26).     “Petitioner did not file a direct appeal or

a petition under 28 U.S.C. § 2255 challenging any portion of his

sentence.”    ECF No. 9-1 at 6.

      Petitioner filed this habeas corpus petition under 28

U.S.C. § 2241 on May 14, 2018.       ECF No. 1.    He argues that his

sentence is invalid after the Supreme Court’s Mathis decision

because his prior Florida state conviction for possession of

cocaine is not a “felony drug offense.”         ECF No. 1 at 4

      Respondent United States now moves to dismiss the petition

based on a lack of jurisdiction under § 2241.          ECF No. 9.    It

argues the claims raised in the petition may only be brought in

a § 2255 proceeding and that Petitioner does not qualify for the

savings clause of § 2255(e).       Petitioner did not file opposition

to the motion.

II.   DISCUSSION

      A.   Legal Standard

      Title 28, Section 2243 of the United States Code provides

in relevant part as follows:




                                     3
  Case 1:18-cv-09183-NLH Document 10 Filed 05/27/20 Page 4 of 7 PageID: 78



     A court, justice or judge entertaining an application
     for a writ of habeas corpus shall forthwith award the
     writ or issue an order directing the respondent to
     show cause why the writ should not be granted, unless
     it appears from the application that the applicant or
     person detained is not entitled thereto.

     A pro se pleading is held to less stringent standards than

more formal pleadings drafted by lawyers.         Estelle v. Gamble,

429 U.S. 97, 106 (1976); Haines v. Kerner, 404 U.S. 519, 520

(1972).   A pro se habeas petition must be construed liberally.

See Hunterson v. DiSabato, 308 F.3d 236, 243 (3d Cir. 2002).

     B.   Analysis

     Section 2241 “confers habeas jurisdiction to hear the

petition of a federal prisoner who is challenging not the

validity but the execution of his sentence.”         Coady v. Vaughn,

251 F.3d 480, 485 (3d Cir. 2001).        A challenge to the validity

of a federal conviction or sentence must be brought under 28

U.S.C. § 2255.    See Jackman v. Shartle, 535 F. App’x 87, 88 (3d

Cir. 2013) (per curiam) (citing Okereke v. United States, 307

F.3d 117, 120 (3d Cir. 2002)).       “[Section] 2255 expressly

prohibits a district court from considering a challenge to a

prisoner's federal sentence under § 2241 unless the remedy under

§ 2255 is ‘inadequate or ineffective to test the legality of his

detention.’”    Snyder v. Dix, 588 F. App’x 205, 206 (3d Cir.

2015) (quoting 28 U.S.C. § 2255(e)); see also In re Dorsainvil,

119 F.3d 245, 249 (3d Cir. 1997).



                                     4
  Case 1:18-cv-09183-NLH Document 10 Filed 05/27/20 Page 5 of 7 PageID: 79



     Petitioner does not argue that he is innocent of the drug

offenses to which he pled guilty.        Instead, he asserts that he

no longer qualifies as a career offender due to an intervening

Supreme Court decision.      This claim does not fall within the

Dorsainvil exception.     See United States v. Brown, 456 F. App’x

79, 81 (3d Cir. 2012) (per curiam) (holding prisoner not

entitled to proceed under § 2255's “safety valve” when he “makes

no allegation that he is actually innocent of the crime for

which he was convicted, but instead asserts only that he is

‘innocent’ of being a career offender”) (internal citation

omitted), cert. denied, 133 S. Ct. 201 (2012).

     Moreover, prisoners in the Third Circuit may use § 2241 to

challenge their convictions only after two conditions are

satisfied: (1) there must be “a claim of actual innocence on the

theory that [the prisoner] is being detained for conduct that

has subsequently been rendered non-criminal . . . in other

words, when there is a change in statutory caselaw that applies

retroactively in cases on collateral review,” and (2) “the

prisoner must be ‘otherwise barred from challenging the legality

of the conviction under § 2255.’”        Bruce v. Warden Lewisburg

USP, 868 F.3d 170, 180 (3d Cir. 2017) (quoting United States v.

Tyler, 732 F.3d 241, 246 (3d Cir. 2013)).         “It matters not

whether the prisoner’s claim was viable under circuit precedent

as it existed at the time of his direct appeal and initial §

                                     5
  Case 1:18-cv-09183-NLH Document 10 Filed 05/27/20 Page 6 of 7 PageID: 80



2255 motion.    What matters is that the prisoner has had no

earlier opportunity to test the legality of his detention since

the intervening Supreme Court decision issued.”          Id.

     Petitioner could have raised this argument in a § 2255

motion before the sentencing court.        Petitioner has never filed

a § 2255 motion; therefore, he is not subject to the

restrictions on second or successive motions under § 2255(h).

Assuming without deciding that Mathis is “retroactively

applicable to cases on collateral review,” the statute of

limitations to file a § 2255 motion based on Mathis would have

expired on June 23, 2017, one year after Mathis was decided.            28

U.S.C. § 2255(f)(3).     “Section 2255 is not inadequate or

ineffective merely because the sentencing court does not grant

relief, the one-year statute of limitations has expired, or the

petitioner is unable to meet the stringent gatekeeping

requirements of the amended § 2255.”        Cradle v. U.S. ex rel.

Miner, 290 F.3d 536, 539 (3d Cir. 2002).         Accordingly, the Court

lacks jurisdiction over the petition under § 2241.

     Whenever a civil action is filed in a court that lacks

jurisdiction, “the court shall, if it is in the interests of

justice, transfer such action . . . to any other such court in

which the action . . . could have been brought at the time it

was filed.”    28 U.S.C. § 1631.     The Court declines to transfer

this action as Petitioner appears to be out of time to file this

                                     6
  Case 1:18-cv-09183-NLH Document 10 Filed 05/27/20 Page 7 of 7 PageID: 81



claim under § 2255.     Nothing in this opinion, however, should be

construed as prohibiting Petitioner from filing a motion in the

sentencing court in the Northern District of Florida on his own

should he so choose.

III. CONCLUSION

     For the foregoing reasons, the motion to dismiss for lack

of jurisdiction the petition brought pursuant to 28 U.S.C. §

2241 will be granted.     An appropriate order will be entered.

Dated: May 27, 2020                        s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     7
